Citation Nr: 0419899	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  97-33 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from June 1957 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the zero percent evaluation for 
bilateral pes planus and continued a 10 percent evaluation 
for lumbar strain.  In an August 2003 statement, the veteran 
withdrew his appeal for a higher rating for lumbar strain.  
See Hamilton v. Brown, 4 Vet.App. 528 (1993)(en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994) (the Board has no authority to 
proceed on an issue that has been withdrawn).

In an October 2003 statement, the veteran wrote "I cannot 
work because of my feet."  The RO should consider this a 
claim for unemployability due to service connected disability 
(TDIU) and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's bilateral pes planus is manifested by pain 
on use without altered weight-bearing or inward bowing of the 
achilles tendon.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic 
Code 5276 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran has been notified of the information 
necessary to substantiate his claim for increased rating for 
pes planus in the July 1997 rating decision, the September 
1997 statement of the case (SOC), and the September 1998, 
February 2000, and September 2003 supplemental statements of 
the case (SSOC), all of which identified the specific rating 
criteria required for a higher evaluation.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
attempted to comply with these new notice provisions in a 
June 2003 letter to the veteran; however, the issue was 
misidentified as one of new and material evidence to reopen 
his claim for service connection.  The veteran wrote back in 
an August 2003 letter that there appeared to be some 
misunderstanding about his claim, that he was in fact service 
connected for pes planus and had been since 1960, and that he 
had received SOCs and SSOCs in September 1997, September 1998 
and February 2000 all showing a continuation of the zero 
percent rating for his pes planus.  The RO sent another 
letter in September 2003, correctly identifying the issue as 
increased evaluation for service-connected pes planus; 
however, the veteran was still told that new and material 
evidence was needed in addition to being told that the 
evidence must show that the veteran meets the evaluation 
criteria for the next higher evaluation.  The Board concludes 
that the veteran was not prejudiced by the RO's erroneous 
notice, as he was able to point out the RO's confusion, and 
identify the issue correctly as the level of the disability, 
rather than service connection.  The veteran appears to have 
disregarded this information as extraneous, i.e., not 
necessary to show entitlement to a higher rating, and 
recognized that the evidence needed for the claim was 
evidence relevant to this issue only, whether provided by him 
or by VA.  With regard to his claim for an increased rating, 
VA informed the veteran that it must make reasonable efforts 
to assist a veteran in obtaining all evidence necessary to 
substantiate a claim, such as medical records, employment 
records, or records from other federal agencies.  VA further 
informed the veteran that as long as he provided enough 
information about these records, VA would assist in obtaining 
them, but noted that he had the ultimate responsibility to 
make sure that these records were received by VA.  VA also 
told him that it would assist him by providing a medical 
examination or obtaining a medical opinion if it decided that 
such was necessary to make a decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told in the September 2003 
letter to give VA everything he had pertaining to his claim, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In numerous communications with the VA, the 
veteran was repeatedly put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records and all available 
postservice records of treatment including records of the 
veteran's treatment from the VA facilities identified by the 
veteran.  He has indicated that he has received no private 
treatment.  The veteran has been given the opportunity to 
present argument and evidence in a personal hearing before a 
hearing officer at the RO.  VA examinations were afforded the 
veteran in March 1997, February 1999, and again in July 2003.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 01-944, 
(U.S. Vet. App. June 24, 2004), the Court discussed, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the veteran filed his claim for 
increased rating in 1997, and an initial AOJ decision was 
made in July 1997.  Only after this initial rating action was 
promulgated did VA, in September 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim for increased evaluation, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided a VCAA compliance letter in September 2003, and his 
claim was readjudicated by the RO also in September 2003.  
The Board therefore concludes that the failure to provide a 
pre-AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  This appeal has been 
pending for over seven years.  There would be no possible 
benefit to remanding the claim, or to otherwise conduct any 
other development.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Factual Background

The veteran was service connected for bilateral pes planus in 
a November 1960 rating decision which noted that he had been 
treated extensively during service for flat feet (pes 
planus).  He was assigned a zero percent rating for flat feet 
which was asymptomatic.

In January 1997, the veteran filed a claim for an increase in 
his rating, claiming that his pes planus had become worse.  
VA outpatient treatment records from August 1996 show that he 
had pain on use and walking.  On physical examination he was 
tender over the great toe.  

On VA examination in March 1997, the veteran complained of 
pain in his feet which was getting worse progressively.  He 
had had no procedures for his feet, and was treating himself 
with Tylenol.  He had flat arches of both feet on examination 
and walked with a slight limp on his right foot.  He used no 
supportive device.  Examination also revealed slight swelling 
and slight tenderness over the metatarsal phalangeal joint of 
the right big toe.  On x-ray examination of the feet, there 
was no evidence of bony or joint abnormalities.  The 
diagnosis was pes planus, bilateral and a hammer toe 
deformity on the second toe of the right foot.

In a July 1998 personal hearing, the veteran testified that 
he had pain in his feet after 2 or 3 hours of standing.  He 
did not have any calluses and he had even shoe wear.  He 
stated that he could not stand longer than 3 or 4 hours at a 
time.  

On VA examination in February 1999, the veteran stated that 
he had had increasing pain in his feet over the last three 
years which forced his retirement as a postal worker, 
primarily because he could not stand for a continuous 8-10 
hour shift.  He stated that currently he could stand only 2-3 
hours at a time which caused aching of his feet.  He would 
soak his feet in the evening and this seemed to help relieve 
his discomfort.  He stated that he felt like his entire foot 
hurt, but he would experience more discomfort on the medial 
portion of both feet.  He tried foot supports but these 
caused too much pressure and increased his symptoms.  
Examination of the feet revealed a callous between the first 
and second toe of the right foot.  There was no other unusual 
callous formation.  Pedal and tibial pulses were intact as 
was range of motion of the toes and ankles.  There was no 
appreciable tenderness on palpation of the plantar surface of 
either foot and no tenderness in the area of the calcaneus.  
The assessment was plantar foot pain, etiology unclear, 
currently resulting in significant limited ability to perform 
gainful employment.

In July 2000, the veteran underwent surgery on his right foot 
to remove a plantar wart.  Subsequent VA outpatient treatment 
records show occasional complaints of foot pain.  In January 
2002, he complained of foot pain, especially on the dorsal 
aspect of his foot after a short walk or after a longtime 
standing.  He denied any trauma.  On physical examination in 
July 2002, he had moderate tenderness along the bottom of the 
feet which the examiner noted was secondary to his peripheral 
neuropathy and plantar fasciitis.  The veteran was taking 
Tylenol without any problems.  An August 2002 note indicated 
foot pain from flat feet.  

On VA examination in July 2003, the veteran indicated that he 
would get foot pain with prolonged walking and standing.  
Physical examination of the feet showed both feet flat, and 
toes in normal alignment.  There was no edema, and he was 
nontender on palpation.  There was no gait disturbance.  
There was no abnormal shoe wear or tears; however, he was 
noted to be wearing new shoes.  There was no skin or vascular 
involvement.  He had normal posture, no hammertoes or 
clubfoot.  His achilles tendons were aligned and nontender.  
There was no hallux valgus.  X-ray examination showed severe 
arthritis at the first and second metatarsophalangeal joints.  
The diagnosis was flatfoot with severe arthritis at the first 
and second metatarsophalangeal joints.  

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2003).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Analysis

The veteran's bilateral pes planus is evaluated under 
Diagnostic Code 5276 for flatfoot.  Under this code, mild 
symptoms which are relieved by a built-up shoe or arch 
supports will be rated as noncompensably disabling.  Where 
symptoms are moderate, with a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achilles, 
and pain on manipulation and use of the feet, a 10 percent 
rating will be granted.  Severe manifestations, such as 
evidence of marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities will be granted a 30 percent 
rating.  Pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achilles on manipulation, none of  which are improved 
by orthopedic shoes or appliances, will be  awarded a 50 
percent schedular evaluation.  38 C.F.R.  § 4.71a, Diagnostic 
Code 5276.   

The evidence does not show entitlement to a higher 
evaluation.  While there is pain on use of the feet, the July 
2003 VA examination showed no gait disturbance, no abnormal 
shoe wear, and normal posture.  His only difficulty walking 
was noted on a March 1997 VA examination as a slight limp on 
his right foot; however, it is not shown to be related to his 
flat feet, but rather to his nonservice connected hammer toe 
deformity on the second toe of the right foot, also the site 
of the only callosities noted in the medical records.  As 
such, there is no evidence of any abnormal weight bearing, 
required for the next higher evaluation.  The examiner also 
noted that the feet were nontender to palpation, and more 
specifically, that the achilles tendons were aligned and 
nontender.  As such, there is no evidence of inward bowing of 
the tendo achilles, which is also one of the criteria 
required for a higher evaluation.  The Board notes that 
veteran has tried arch supports, without much relief; 
however, the veteran does not show the criteria for a higher 
evaluation for his bilateral pes planus which contemplates 
moderate symptoms.  The veteran is more appropriately rated 
for mild symptoms of pain only, which alone and without 
evidence of disturbance in weight bearing or symptoms 
affecting the achilles tendon is noncompensable.  

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.  

Lastly, the Board also notes that, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. 3.321(b).  However, the Board believes, as did the 
RO, that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's disability level.  

The veteran has submitted no evidence showing that his 
service-connected pes planus has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
his disorder has necessitated frequent periods of 
hospitalization.  In this regard, the Board notes that loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board notes that the degree of interference in the veteran's 
working ability as a result of his pes planus appears to be 
at the extremes of his work schedule, making him unable to 
work an 8 to 10 hour shift on his feet, and only manifesting 
after standing or walking a long time.  Thus, while in no way 
diminishing the obvious impact that the veteran's pes planus 
has on the veteran's life style in general, the Board finds 
nothing in the record which may be termed exceptional or 
unusual so as to warrant an extraschedular rating.  In the 
absence of evidence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An increased (compensable) rating for pes planus is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



